Citation Nr: 1035176	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-39 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, as secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, 
as secondary to diabetes mellitus.

6.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied the Veteran's 
claims for entitlement to service connection for peripheral 
neuropathy of the right lower extremity, as secondary to diabetes 
mellitus; entitlement to service connection for peripheral 
neuropathy of the left lower extremity, as secondary to diabetes 
mellitus; entitlement to service connection for peripheral 
neuropathy of the right upper extremity, as secondary to diabetes 
mellitus; entitlement to service connection for peripheral 
neuropathy of the left upper extremity, as secondary to diabetes 
mellitus; entitlement to service connection for erectile 
dysfunction, as secondary to diabetes mellitus; and entitlement 
to an initial disability rating in excess of 20 percent for 
diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Entitlement to Service Connection for Peripheral Neuropathy and 
Erectile Dysfunction, as Secondary to Diabetes Mellitus

With respect to the Veteran's aforementioned claims for service 
connection, the Board notes that VA provided the Veteran with a 
compensation and pension (C&P) examination of his claimed 
disorders in February 2008.  The VA examiner diagnosed the 
Veteran with peripheral neuropathies of the lower extremities 
without objective residuals.  The examiner also diagnosed the 
Veteran with erectile dysfunction.  At the conclusion of his 
report, the VA examiner opined that "Regarding the Veteran's 
Erectile Dysfunction being secondary to his diabetes mellitus 
type II, I cannot resolve this issue without resorting to mere 
speculation."  He continued, "Regarding the Veteran's 
peripheral neuropathy being secondary to his diabetes mellitus 
type II, I cannot resolve this issue without resorting to mere 
speculation."  The examiner did not provide a rationale for 
these statements.

In his August 2010 Informal Hearing Presentation, the Veteran's 
representative argued that the C&P examination was inadequate, 
and that the Veteran should be scheduled for a new examination, 
by an endocrinologist.  The Veteran's representative's argument 
is persuasive; the February 2008 VA examination is inadequate 
because the examiner did not provide an etiological opinion, or 
provide a rationale for why an etiological opinion could not be 
rendered.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, a new 
examination is warranted.

On remand, the Veteran should be scheduled for a new examination, 
by an endocrinologist, to determine whether it is at least as 
likely as not that the Veteran's claimed bilateral peripheral 
neuropathies of the lower and upper extremities, and his claimed 
erectile dysfunction, were caused or aggravated by his service-
connected diabetes mellitus.  The examiner should review the 
Veteran's claims file, and note this review in the report.  All 
indicated testing should be provided.  The examiner should 
provide a rationale for all opinion(s).  If the examiner is 
unable to provide an opinion, he should state the reason(s) why.

Entitlement to a Disability Rating in Excess of 20 Percent for 
Diabetes Mellitus

With respect to the Veteran's claim for entitlement to a 
disability rating in excess of 20 percent for diabetes mellitus, 
the Board notes that the Veteran has asserted, in his April 2008 
notice of disagreement, that his disability warrants a 40 percent 
disability rating.  In his December 2008 substantive appeal, the 
Veteran reported that he is on insulin and a controlled diet, and 
has to regulate his activities in regards to his diabetes.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
rating is assigned for diabetes mellitus controlled by insulin 
and restricted diet; or, oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is assigned where the diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  A 60 percent disability rating is assigned where the 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately rated.  
A 100 percent rating is assigned where diabetes mellitus requires 
more than one daily insulin injection, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.

At his February 2008 VA C&P examination, the examiner noted that, 
by history, "[t]here have been no restricted activities due to 
diabetes."  Likewise, an Army Hospital clinician noted in his 
May 2008 report that the Veteran takes insulin and has a 
restricted diet; however, he made no mention of any regulation of 
activities due to the Veteran's diabetes mellitus.

A new VA examination is required because the Veteran's most 
recent Compensation and Pension (C&P) examination of his diabetes 
mellitus was provided in February 2008-two years and seven 
months ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month-old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).

On remand, the Veteran should be provided with a new examination, 
by an endocrinologist, to determine the extent and severity of 
his service-connected diabetes mellitus.  This examination need 
not be separate from the examination for the Veteran's 
aforementioned claims for service connection as secondary to 
diabetes mellitus; both sets of questions may be answered by the 
same endocrinologist in the same report.  

The Agency of Original Jurisdiction (AOJ) should ask the Veteran 
to identify all health care providers that have treated him for 
his service-connected diabetes mellitus, and attempt to obtain 
records from each health care provider he identifies that might 
have available records, if not already in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all of the 
health care providers that have treated him 
for his service-connected diabetes mellitus, 
and attempt to obtain records from each 
health care provider he identifies that might 
have available records, if not already in the 
claims file.  In particular, obtain the 
records, if any, from May 2008 to the 
present.  If records are unavailable and 
future attempts to retrieve the records are 
futile, please have the provider so indicate.

2.  After completion of the above, schedule 
the Veteran for an examination, by an 
endocrinologist, to determine (1) whether his 
claimed peripheral neuropathy of the upper 
and lower extremities, and erectile 
dysfunction, were caused or aggravated by his 
service-connected diabetes mellitus, and (2) 
the extent and severity of his service-
connected diabetes mellitus.  The examiner 
should review the claims file, and note this 
review in the report.  All indicated studies 
should be provided.

The examiner should state whether it is at 
least as likely as not (probability of 50 
percent or greater) that the Veteran's 
claimed peripheral neuropathy of upper and 
lower extremities, and erectile dysfunction, 
were caused or aggravated by his service-
connected diabetes mellitus.  

The examiner should determine whether the 
Veteran's diabetes mellitus is best 
characterized as: 1) requiring insulin and 
restricted diet, or oral hypoglycemic agent 
and restricted diet; 2) requiring insulin, 
restricted diet, and regulation of 
activities-defined as avoidance of strenuous 
occupational and recreational activities; 3) 
requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus complications; or 4) 
requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications.

The examiner should provide a rationale for 
his conclusions.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.

4.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and given 
the opportunity to respond thereto.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate






action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


